Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0485
                       Lower Tribunal No. 20-12061
                          ________________


                            Evelyn Kurland,
                                  Appellant,

                                     vs.

                 The Hamilton Law Firm, PL, etc.,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Carlos Lopez, Judge.

      Ross & Girten, and Lauri Waldman Ross; Moraitis & Raimondi, LLP,
and Robert J. Moraitis, and Peter M. Raimondi (Ft. Lauderdale), for
appellant.

      Dorta & Ortega P.A., and Omar Ortega and Natalie A. Ferral, for
appellee.


Before EMAS, C.J., and LINDSEY, and LOBREE, JJ.

     PER CURIAM.

                                      1
      Evelyn Kurland, appellant/defendant below, appeals an order denying

her motion to transfer venue to the Seventeenth Judicial Circuit in and for

Broward County under principles of priority or on the basis of a forum

selection clause in the retainer agreement between the parties. The order

also denied her motion to stay the proceedings pending disposition of the

charging lien filed in the Broward action by the Hamilton Law Firm,

appellee/plaintiff below.   Without reaching either the issue regarding

whether this action should be transferred to Broward or the enforceability of

the forum selection clause, on the undisputed facts of this case, we treat

the appeal of the order denying the motion to stay as a petition for writ of

certiorari and quash the order. See Sorena v. Gerald J. Tobin, P.A., 47 So.

3d 875, 876 (Fla. 3d DCA 2010) (“Because we find that this action involves

both substantially similar parties and substantially similar issues as are

involved in the earlier-filed action, we grant the petition for certiorari and

quash the trial court's order denying a stay of proceedings.”).




                                      2